DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 18 objected to because of the following informalities:
In line 21-22 of claim 12, “first actuated position into a second actuated position” should be --first actuation position into the second actuation position--
In line 21 of claim 18, “actuation linkage” should be --actuation rod--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, and 11 are rejected under 35 U.S.C. 103 as being obvious over Katsumata, et al., US Patent 8528949 [hereinafter: Katsumata] in view of Compeau, et al., US Patent 4875723 [hereinafter: Compeau].

Regarding claim 1, Katsumata discloses a closure latch assembly for a vehicle door, comprising: 
a latch mechanism 70 (Fig. 6) having a ratchet 71+72 (Fig. 6; col. 6 lines 52-55: for accommodating and engaging the door lock striker) moveable between a striker capture position (col. 6 lines 55-61: position to engage the door lock striker) and a striker release position (col. 6 lines 55-61: position to disengage the door lock striker), 
a pawl 73, 74 (Fig. 6) moveable between a ratchet holding position for holding the ratchet in its striker capture position (col. 6 lines 55-61: urges engagement portion 72 to engage door lock striker corresponds to holding the ratchet in a striker capture position) and a ratchet releasing position for permitting movement of the ratchet to its striker release position (col. 6 lines 59-61: switch portion 73 lowers engagement portion 72 to disengage from the door lock striker), 
and a latch release mechanism 120 (Fig. 6) operatively connected to the pawl (col. 9 lines 16-22), 
a power-operated actuator 110 (Fig. 6) operable to shift the latch release mechanism (col. 9 lines 14-16) from a rest position whereat the pawl is located in its ratchet holding position to an (col. 9 lines 16-22), 
an actuation linkage 90 (Fig. 6) operatively connected to the pawl (col. 9 lines 45-52), and 
a connection device cable K (Fig. 6) operatively connecting the actuation linkage to a door handle 50 (Fig. 2; col. 7 lines 4-6), 
wherein movement of the door handle from a handle rest position to a first handle release position (col. 7 lines 18-21) causes movement of the actuation linkage from a non-actuated position into a first actuated position (col. 7 lines 18-22),
wherein the power-operated actuator is activated in response to the actuation linkage being moved into the first actuation position (col. 7 lines 52-56, col. 9 lines 3-10: the motor 110 is activated in response to the lever 90 moving to the first actuation position to press switch 100) to shift the latch release mechanism from its rest position to its actuated position (col. 9 lines 15-22), and 
wherein movement of the door handle from its first handle release position to a second handle release position (Fig. 9B; col. 9 lines 36-37) causes movement of the actuation linkage from its first actuated position into a second actuated position (Fig. 10; col. 9 lines 45-46) for causing the actuation linkage to mechanically move the pawl from its ratchet holding position into its ratchet releasing position (col. 9 lines 46-56). 

However, Katsumata is silent to a ratchet biasing member for biasing the ratchet toward its striker release position, and a pawl biasing member for biasing the pawl toward its ratchet holding position.
Compeau also teaches a known vehicle door latch. Compeau teaches a ratchet biasing member 42 (Fig. 3) for biasing the ratchet toward its striker release position (col. 2 lines 50-53), and a pawl biasing member 72 (Fig. 1) for biasing the pawl toward its ratchet holding position (col. 3 lines 5-10).
(Compeau, col. 1 lines 20-27 and col. 4 lines 63-67).

Regarding claim 2, Katsumata, in view of Compeau, further discloses movement of the door handle from its handle rest position to its first handle release position defines a first range of handle movement (Katsumata, Fig. 7B) operable to trigger actuation of the power-operated actuator to provide a power release of the latch mechanism (Katsumata, col. 5 lines 44-45 and col. 9 lines 3-10).

Regarding claim 3, Katsumata, in view of Compeau, further discloses a sensor 100 (Katsumata, Fig. 6) is operable to detect the location of the actuation linkage in its first actuated position (Katsumata, col. 7 lines 20-22 and 55-56: in the first actuated position, blade spring presses drive button of the switch device 100) and provide a power release signal to a latch controller for use in triggering actuation of the power-operated actuator (Katsumata, col. 9 lines 4-8) to shift the latch release mechanism from its rest position into its actuated position (Katsumata, col. 9 lines 15-20).

	Regarding claim 4, Katsumata, in view of Compeau, further discloses the sensor is mounted within the closure latch assembly (Katsumata, Fig. 6 illustrates the sensor (100) is mounted within the closure latch assembly (10)).

claim 6, Katsumata, in view of Compeau, teach all limitations of claim 2 as shown. Katsumata, in view of Compeau further discloses movement of the door handle 50 (Katsumata, Fig. 2) from its first handle release position (Katsumata, Fig. 7B) to its second handle release position (Katsumata, Fig. 9B) defines a second range of handle travel movement (Katsumata, col. 9 lines 58-61) operable to cause the actuation linkage to move the pawl from its ratchet holding position to its ratchet releasing position (Katsumata, col. 9 lines 45-51) to provide a mechanical release of the latch mechanism (Katsumata, col. 9 lines 52-56). 

	Regarding claim 7, Katsumata, in view of Compeau further discloses the actuation linkage engages the pawl when it is located in its second actuated position (Katsumata, col. 7 lines 24-30 and col. 9 lines 50-52) and forcibly drives the pawl from its ratchet holding position into its ratchet releasing position (Katsumata, col. 9 lines 50-56) in response to movement of the actuation linkage from its first actuated position into its second actuated position (Katsumata, col. 6 lines 6-7 and col. 10 lines 3-4).

	Regarding claim 11, Katsumata, in view of Compeau, teach all limitations of claim 1 as shown. Katsumata, as modified by Compeau, teaches the actuation linkage is inclined in the forward direction by movement of the handle (Katsumata, col. 7 lines 4-11, 24-27). Katsumata, as modified by Compeau, further teaches the handle is biased by spring 60 (Katsumata, Fig. 5) to the closed position and the actuation linkage is rotated in conjunction with the handle via the cable (Katsumata, col. 7 lines 4-6). The non-actuated position of the actuation linkage corresponds to the closed position of the handle (Katsumata, Fig. 6 illustrates the closed and non-actuated position, col. 7 lines 16-20). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the actuation linkage taught by Katsumata, in view of Compeau, rotates with the handle to and from the non-actuated position and is thus biased to return to the non-actuated position at least via the handle bias spring.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumata, US Patent 8528949, in view of Compeau, US Patent 4875723, as applied to claims 1-4 above, and further in view of Baert, D.H.J., Hall Effect Transducers, Wiley Encyclopedia of Electrical and Electronics Engineering (1999) (available at: https://doi.org/10.1002/047134608X.W3952) [hereinafter: Baert].
	
	Regarding claim 5, Katsumata, in view of Compeau, teach all limitations of claim 4 as shown. However, Katsumata, in view of Compeau, does not teach the sensor is a Hall sensor configured to detect a magnet mounted to the actuation linkage in response to movement between its non-actuated and first actuated positions.
	Baert teaches a known Hall effect sensor. Baert teaches a Hall sensor configured to detect a magnet mounted to a moving part in order to sense the position and movement of the moving part (Technical Applications, pg. 603).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a Hall effect sensor in place of the mechanical switch disclosed by Katsumata, in view of Compeau, to detect a magnet mounted to the actuation linkage in response to movement between its non-actuated and first actuated positions because a Hall effect sensor will never wear out because there is no friction and operates quickly, providing a more reliable movement and position sensor (Baert, Technical Applications, pg. 603).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumata, US Patent 8528949, in view of Compeau, US Patent 4875723, as applied to claim 1 above, and further in view of Cumbo et al., US Patent 8596696 [hereinafter: Cumbo].

Regarding claim 10, Katsumata, in view of Compeau, teach all limitations of claim 1 as shown. Katsumata further discloses the connection device cable K (Fig. 6) is a cable having a first end coupled to the actuation linkage (col. 7 lines 16-17) and a second end coupled to the door handle (col. 5 lines 6-8). However, Katsumata, in view of Compeau, is silent to the connection device being a Bowden cable.
	Cumbo teaches a known closure latch. Cumbo teaches a connection device is a Bowden cable having a first end coupled to a linkage and a second end coupled to a door handle (col. 4 lines 39-47). 
	It is well known and understood in the art to use a Bowden cable for coupling a door handle and a latch assembly in a vehicle, as evidenced by Cumbo. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the cable taught by Katsumata is capable of being a Bowden cable, as taught by Cumbo, and have a reasonable expectation of success in using a Bowden cable as the cable in the closure latch assembly disclosed by Katsumata, as modified by Compeau. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kouzuma, et al., US Pub. 2015/0191944 [hereinafter: Kouzuma], in view of Compeau, et al., US Patent 4875723 [hereinafter: Compeau].

Regarding claim 12, Kouzuma discloses a closure latch assembly for a vehicle door, comprising:
	a latch mechanism having a ratchet 51 (Fig. 8);
	a pawl 58 (Fig. 58) moveable to a ratchet releasing position for permitting movement of the ratchet to release the door ([0054]: ratchet lever 58 is pivoted to allow latch 51 to pivot and release the latched state of the door);
	a latch release mechanism having a gear 69 (Fig. 8) configured to act on the pawl to move the pawl from the ratchet holding position to the ratchet releasing position ([0060], [0064]);
24 (Fig. 8) operable to rotate the gear from a gear rest position (Fig. 8) whereat the pawl is located in its ratchet holding position to a gear actuated position (Fig. 9; [0064]) whereat the gear has moved the pawl to its ratchet releasing position ([0060], [0064]); 
	an actuation rod 101 (Fig. 17) configured to contact the pawl to move the pawl from the ratchet holding position to the ratchet release position ([0087]: the coupling link 101 indirectly contacts the ratchet lever 58 through the second cancel lever 100, first cancel lever 56, and open link 54), the actuation rod moveable from a rest position (Fig. 14, when cable 36 is not pulled), a first actuation position (Fig. 17, when cable 36 is pulled a normal amount), and a second actuation position (Fig. 18, when the cable 36 is pulled a large amount); 
a sensor 120, 122 (Fig. 12) associated with the actuation rod (Fig. 18 illustrates the switch 120 is associated with the coupling link 101 via the actuating lever 97), wherein, when the sensor operates in a normal mode, the sensor is configured to signal when the actuation rod is in the first actuation position ([0072], [0085]: the switch 120 is actuated when the actuating lever 97 rotates and the coupling link 101 is in the first actuation position when the actuating lever 97 actuates the switch 120), and rotation of the gear causes movement of the pawl ([0060], [0085]); 
wherein, movement of the actuation rod from its first actuation position into the second actuation position ([0072]: coupling link 101 moves further beyond the first actuated position to the second actuated position) causes the actuation rod to contact the pawl ([0087]: the coupling link 101 indirectly contacts the ratchet lever 58 by moving to the second actuated position) and mechanically move the pawl from its ratchet holding position into its ratchet releasing position ([0087]).

Kouzuma further discloses that in the latched state, the door is retained by engagement with the vehicle body side ([0036]) and that the pawl is moveable to release the ratchet ([0054]). However, Kouzuma is silent to the ratchet being moveable between a striker capture position and a striker release 
Compeau also teaches a known vehicle door latch. Compeau teaches a ratchet 32 (Fig. 2) moveable between a striker capture position (depicted in Fig. 4) and a striker release position (depicted in Fig. 3). Compeau also teaches a pawl 62 (Fig. 2) moveable between a ratchet holding position for holding the ratchet in its striker capture position (depicted in Fig. 4) and a ratchet releasing position for permitting movement of the ratchet to its striker release position (depicted in Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a ratchet moveable between a striker capture position and a strike release position, and pawl moveable between a ratchet holding position and a ratchet release position, in order to retain the door in engagement with the vehicle body side, as disclosed by Kouzuma, because a ratchet moveable a striker capture position and strike release position, and a pawl moveable between a ratchet holding position and ratchet releasing position, are well-understood and conventional in the art, as evidenced by Compeau, and one of ordinary skill in the art would have a reasonable expectation of success using such a ratchet and pawl in the vehicle door latch taught by Kouzuma.
 
Kouzuma also is silent to the ratchet being biased to the striker release position and the pawl being biased toward the ratchet holding position.
Compeau further teaches a ratchet biased to the striker release position (col. 2 lines 50-53) and a pawl biased toward the ratchet holding position (col. 3 lines 5-10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratchet and pawl taught by Kouzuma, as modified by Compeau above, to additionally bias the ratchet to the striker release position and bias the pawl to the ratchet holding position, as taught by Compeau, so the ratchet and pawl are engaged to retain the striker until (Compeau, col. 1 lines 20-27 and col. 4 lines 63-67).

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 8-9, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 8-9 and 13-20.

Regarding claim 8, the prior art of record fails to disclose the pawl includes a first drive lug retained in a drive slot formed in the gear. Baukholt (US 6523376) discloses the pawl is overlaid with respect to a gear (1.9, Fig. 1A), the gear is operatively connected to the pawl, and a drive lug (1.15, Fig. 1A) associated with the pawl for driving the pawl from its ratchet holding position; however, Baukholt does not disclose the drive lug is retained in a drive slot formed in the gear. Katsumata (US 8528949) discloses the pawl includes a drive lug (73, Fig. 6), however Katsumata does not disclose the drive lug is retained in a drive slot formed in the gear. The examiner can find no motivation to modify the pawl disclosed in the prior art to include a drive lug and a drive slot formed in the gear without destroying the intended structure and function of the reference and/or without use of impermissible hindsight. Furthermore, Cumbo (US Pub. 2012/0313384) discloses a pawl including a drive lug (62, Fig. 5) retained in a drive slot formed in the gear (160, Fig. 5); however, Cumbo fails to disclose the actuation linkage moves from its first actuated position into a second actuated position for causing the actuation linkage 

In regards to claim 9, the prior art fails to disclose each and every limitation of claim 8 from which the claim depends.

Regarding claim 13, Kouzuma fails to disclose the actuation rod includes a magnet. The examiner can find no motivation to modify the actuation rod disclosed by Kouzuma without use of impermissible hindsight and/or without destroying the intended structure and operation of the device taught by Kouzuma.

In regards to claims 14-17, the prior art fails to disclose each and every limitation of claim 13 from which the claims depend.

Regarding claim 18, the prior art of record fails to disclose the pawl is actuated by moving the gear in response to moving the actuation rod to the first actuated position. Kouzuma teaches providing a latch assembly having a ratchet, a pawl, an electrically actuatable gear, and an actuation rod (101); moving the actuation rod from a rest position to a first actuated position, and then from the first actuated position to a second actuated position (note that Lexico/Oxford dictionary defines “rod” as a thin straight bar). However, Kouzuma fails to disclose the pawl is actuated by moving the gear in response to moving the actuation rod to a first actuated position. The examiner can find no motivation 

In regards to claims 19-20, the prior art fails to disclose each and every limitation of claim 18 from which the claims depend.

Response to Arguments
Applicant’s arguments with respect to the objection to the specification and the claims have been fully considered and are persuasive. The objection to the specification and the claims has been withdrawn. 

Applicant’s arguments with respect to the rejection of claim 17 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim 17 has been withdrawn. 

Applicant’s arguments with respect to the rejection of claims 1 and 10 under 35 U.S.C. 102 have been fully considered and are persuasive. The rejection of claims 1 and 10 under 35 U.S.C. 102 has been withdrawn.

Applicant's arguments with respect to the remaining rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive:
In response to Applicant's arguments on pages 15-16 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the actuation linkage directly contacts the pawl) are not recited in the rejected claim(s).  Although the claims See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant's arguments on page 16 that modifying the latch mechanism of Katsumata to include a pawl biased to the ratchet holding position and a ratchet biased to the striker release position would render Katsumata inoperable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Katsumata is silent to the particular structure of the latch mechanism. Katsumata teaches “the latch mechanism 70 includes: an accommodating portion 71 for accommodating the door lock striker 2; an engagement portion 72 which is provided so as to be moveable in the vertical direction in the accommodating portion 71 and so as to be inclinable toward the lower surface side of the accommodating portion 71; and a latch body 74 which urges the engagement portion 72 such that the engagement portion 72 always engages with the door lock striker 2.” One of ordinary skill in the art would recognize that the well-known ratchet and pawl taught by Compeau is capable of performing the same operation as the latch mechanism disclosed by Katsumata with a reasonable expectation of success.
The ratchet disclosed by Compeau comprises an inlet capable of accommodating the door lock striker and a load arm capable of engaging the door lock striker. The pawl disclosed by Compeau is capable of urging the load arm of the ratchet to engage the door lock striker (col. 3 lines 7-11: engaging a shoulder of the ratchet corresponds to urging the load arm to engage the striker) and lowering the ratchet to disengage the striker (col. 4 lines 63-67: releasing the pawl allows the ratchet to move to disengage the striker).

In particular, Katsumata teaches “The latch body 74 has a switch portion 73 which, when pressed, lowers the engagement portion 72 to disengage from the door lock striker.” Employing the ratchet and latch taught by Compeau does not change this operation. The pawl of Compeau maintains the ratchet in a position engaging the door lock striker, in order to disengage from the door lock striker the pawl must be pressed. Due to being biased to the striker release position, pressing the pawl releases it from the ratchet and results in lowering the ratchet to disengage from the striker. 
Further, Katsumata teaches “the first rotation lever 90 continues to press the switch portion 73 of the latch mechanism 70 and the latch mechanism 70 is maintained in a release state” (col. 10 lines 25-26). Including the pawl taught by Compeau as the switch portion disclosed by Katsumata does not change this operation. Pressing the pawl of Compeau allows the ratchet to remain in the striker release position because the pawl is unable to engage the ratchet.

Applicant’s arguments with respect to claim 12 on pages 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim 18 on pages 17-18 have been fully considered and are persuasive.  The rejection of claim 18 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675